Citation Nr: 1746423	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right lower extremity gout.

3.  Entitlement to service connection for left arm disability (claimed as osteoarthritis).

4.  Entitlement to a compensable rating for left leg deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to March 1987, with additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Augusta, Maine, VA Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbus, South Carolina, RO.  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In March 2014 the Board reopened the claim of service connection for gout, and remanded all matters listed on the preceding page for additional development.  An interim (February 2015) rating decision granted the Veteran service connection for gout in the left lower extremity; thus, the matter remaining on appeal has been recharacterized.  (The March 2014 Board decision, dismissed claims of service connection for hyperlipidemia, hemorrhoids, and erectile dysfunction and remanded a claim of service connection for glaucoma.  A September 2014 rating decision granted service connection for glaucoma.  Consequently, those matters are no longer in appellate status.)    

The issues of service connection for left arm disability and entitlement to a compensable rating for left leg DVT are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Gout is a systemic disease; the AOJ grant of service connection for gout manifesting in the left lower extremity has, in essence, established  service connection for this underlying systemic disease; the Veteran has received treatment for gout manifesting in the right lower extremity; such manifestations are part and parcel of the service-connected gout.

2.  Hypertension was not manifested in service, or in the first postservice year, and is not shown to be etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection for right lower extremity gout is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as service connection for right lower extremity gout is being granted, there is no reason to belabor the impact of VA's notice and assistance requirements on the matter; any notice or duty to assist omission is harmless.

Regarding the claim of service connection for hypertension, VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection and effective dates, to include discussion of the negative nexus evidence of record (and what evidence the Veteran could provide to rebut those findings), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency is not alleged.

The Veteran's active duty service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in January 2010.  The Veteran has not identified any pertinent evidence that remains outstanding (and available).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Lower Extremity Gout

The record shows that the Veteran has been treated for gout in the right lower extremity, that right knee gouty arthritis was noted on VA examination, and that a February 2015 rating decision granted service connection for gout manifesting in the left lower extremity.  Gout is a systemic disorder that is migratory and affects multiple joints.  As the Veteran's gout is now service-connected, gouty arthritis in any joint affected would be considered service connected as part of that disease.  Accordingly, service connection for right lower extremity gout is warranted.

Hypertension

Under the governing regulation, hypertension for VA purposes "must be confirmed by readings taken two or more times on at least three different days."  38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.

The Veteran's STRs include over a dozen blood pressure readings.  One reading, in June 1986 (during treatment for a deep vein thrombosis (DVT)) reflects a diastolic reading of 90mm or greater; all other readings were normotensive, and hypertension was not diagnosed during the Veteran's active service.  

On October 1989 reserve examination, mild or borderline high blood pressure was noted.  In an accompanying report of medical history, occasional increased blood pressure was noted, but no treatment was recommended.  The examiner explained that the elevated readings "may be due to 'excitement,'" (i.e., they may not reflect any underlying medical condition).  Additionally, physician notes accompanying the October 1989 reading (dated in December 1989) state that the findings on October 1989 examination were incomplete because additional blood pressure readings were necessary (to confirm a diagnosis).

A January 1993 VA treatment record summarizing a course of inpatient treatment beginning in December 1992 (nearly six years after separation from active service) notes a history of high blood pressure with no treatment.  During treatment, diastolic pressure ranged from 90 to 104.  Medication for hypertension was prescribed, and the Veteran was advised to follow up with his private physician.  Subsequent private and VA treatment records show continued diagnosis of, and treatment for, hypertension, but are silent as to etiology.

On January 2010 VA examination, the examiner noted that he reviewed the full claims file, to specifically include the June 1986 and October 1989 elevated blood pressure readings, and acknowledged that the Veteran has hypertension.  ^The examiner opined that it was less likely than not that the hypertension was related to the Veteran's service.  The examiner explained that the majority of the blood pressure readings taken during active service reflected a normotensive state, and that the 1986 elevated reading in service was conducted during a time of treatment, with medication (that was subsequently discontinued) for DVT (suggesting that blood pressure may have been temporarily affected by that treatment).  The examiner concluded that the 1986 (active service) and 1989 (reserve service) readings were "spurious readings as opposed to a consistent trend."

During the March 2012 Board hearing, the Veteran stated that he received a diagnosis of hypertension more than a year after discharge from active duty (in 1989 or 1990), and that was started on medication right away.  He acknowledged that no medical provider had told him that his hypertension was related to service.  He was advised by the undersigned that VA had received a negative nexus opinion and that VA did not have clinical records reflecting treatment for hypertension within the (1989-1990) time frame identified by the Veteran.  The record was held open for the Veteran to submit additional treatment records or a nexus opinion; no additional records or opinions were received.
The Board acknowledges the Veteran's belief that his hypertension was first diagnosed and treated, in 1989 or 1990.  However, clinical records indicate that while hypertension was suspected in October 1989, such diagnosis was considered premature given the lack of adequate readings; the clinical record does not show that treatment with medication was initiated at the time.  Furthermore, the then examining clinician opined that the elevated reading may have represented "excitement" and not an underlying hypertension disability.  This is consistent with later (1992/1993) treatment records noting the Veteran's denial of prior treatment for hypertension.  Notably, the October 1989 reserve examination was over two years after discharge from active service, and findings then would not establish that hypertension was manifested during active service or within the one-year following service presumptive period, a fact acknowledged by the Veteran in his testimony at the hearing.  (See hearing transcript page 4 (Veteran's statement that diagnosis was more than a year after separation.))  

The only medical evidence of record regarding a nexus between the Veteran's hypertension and his service is in the January 2010 VA medical opinion (and is against the Veteran's claim).  The examiner considered the favorable evidence-one elevated diastolic reading during active service and one during reserve service (more than two years after separation)-and concluded that they represented anomalous readings (possibly due to contemporaneous DVT treatment, in the case of the 1986 reading) and not an underlying clinical condition.  Consequently, the Board finds that the medical evidence of record does not support the Veteran's claim.

The preponderance of the evidence is against the Veterans claim of service connection for hypertension.  In such a situation, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for right lower extremity gout is granted.

Service connection for hypertension is denied.


REMAND

The Board is well aware that the remaining matters have been remanded before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

Left Arm

The Board instructed the AOJ to arrange for an orthopedic examination of the Veteran's claimed left arm disability (manifested by shoulder and elbow pain), to include opinion as to whether it was related to a 1986 motor vehicle accident (MVA) that resulted in left shoulder lacerations requiring sutures.  On April 2014 VA examination, the examiner documented impairment/functional limitation in the right shoulder only, based on diagnostic examination, to include range of motion testing.  In an October 2014 addendum, the examiner opined that the impairment was to the Veteran's left arm (without resolving the discrepancy with the prior examination report) and that there was no evidence of any left arm injury in service (without addressing the documented lacerations following MVA suggesting trauma).  Clearly, the examination and addendum are inadequate, and remand for clarification is required.

Additionally, at the March 2012 Board hearing the Veteran testified that there were two MVAs during active service, and an April 2015 VA treatment record notes his report of four MVAs total in his lifetime.  His claims file contains records of only one MVA - the May 1986 MVA during active service.  On remand, the Veteran should be asked to provide details of the second MVA alleged to have occurred during active service (so that VA can properly search for any identified outstanding service records) and to provide releases for any pertinent private treatment records.
Left Leg DVT

During the March 2012 Board hearing, the Veteran reported symptoms, such as pain and swelling, that he associated with his service-connected left leg disability.  However, VA treatment records obtained on remand suggest that the symptoms described may be associated with a back condition with neurological component.  Additionally, on remand the Veteran was granted service connection for gout of the left leg; symptoms of gout were not distinguished from those related to DVT.  

Unfortunately, the examination provided on remand was not adequate to identify symptoms associated with the Veteran's left leg DVT (as opposed to other service- and non-service-connected disabilities) and assess their severity.  Specifically, the examiner was asked to elicit the Veteran's subjective complaints, reconcile them with objective findings, and comment as to any skin changes that would suggest swelling.  The April 2014 examination report is silent as to any assessment of DVT.  The October 2014 addendum opinion simply stated that there was no evidence of swelling on examination and no evidence of functional impairment without addressing the Veteran's subjective complaints (or the other pertinent diagnoses of record).  Consequently, remand for a new examination is warranted.  

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities remaining on appeal, to specifically include all treatment for injuries sustained in MVAs, and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The RO should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should specifically ask the Veteran to provide details regarding the alleged second MVA during active service and arrange for exhaustive development to obtain any outstanding STRs, specifically any reflecting the Veteran's involvement in an MVA during active service other than the one in May 1986.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  After the record is determined to be complete, the AOJ should also arrange for an orthopedic examination of the Veteran (by an examiner who has not previously examiner him) to determine the nature and likely etiology of any left arm disability manifested by shoulder and elbow pain.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) the Veteran's current left arm disabilities.

(b) Please identify the likely etiology for each left arm disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the 1986 MVA therein? 

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician (who has not previously examined him) to assess the severity of his left leg DVT.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected DVT.  

The examiner should elicit the Veteran's subjective complaints (to include those reported during the March 2012 Board hearing), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  If symptoms of swelling are not noted on examination, the examiner should specifically comment as to whether any apparent skin condition reflects/suggests intermittent swelling.  The examiner should clearly distinguish, to the extent possible, symptoms/functional impairment due to service-connected left leg DVT from any due solely to other service- or non-service-connected disabilities (e.g., gout and sciatica). 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


